Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/295,361 filed on February 19, 2021.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Election/Restrictions
5.	Applicant’s election without traverse of claims 1-3, 5-9, 11-20 with respect to Species II (Fig. 6), in the reply filed on 02/19/2021 is acknowledged.
6.	Claims 4, 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I claims, there being no allowable generic or linking claim.

Specification
7.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title of the invention is suggested:
“Display Apparatus Comprising Color Accuracy Enhancement Transistor and Brightness Boosting Transistor”

Close of Prosecution on the Merits
8.	The following claims 1-2, 6, 9, 11-12, 15, 19 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness:
1. (Currently Amended) A display apparatus, comprising:
a plurality of pixels, each of the plurality of pixels including:
an organic light emitting diode;
a first transistor providing a driving current to operate the organic light emitting diode;
a second transistor including a gate electrode that receives a first scan signal, a first electrode that receives a data signal, and a second electrode electrically connected to a gate electrode of the first transistor;
a storage capacitor including a first electrode receiving a first power voltage and a second electrode electrically connected to the gate electrode of the first transistor; and


2. (Currently Amended) The display apparatus as claimed in claim 1, wherein the color accuracy enhancement transistor includes a gate electrode, a first electrode, and a second electrode, and the first electrode receives a data signal or a first power voltage.

6. (Currently Amended) The display apparatus as claimed in claim 3, wherein each of the plurality of pixels further includes a brightness boosting transistor that applies a second back bias voltage to the first transistor in response to a brightness boosting signal.

9. (Currently Amended) The display apparatus as claimed in claim 8, wherein the first electrode of the 

11. (Currently Amended) The display apparatus as claimed in claim 6, wherein:
when the color accuracy enhancement transistor is turned on by the color accuracy enhancement signal, the brightness boosting transistor is turned off by the brightness-boosting signal, and
color accuracy enhancement signal.

12. (Currently Amended) A display apparatus, comprising:
a plurality of pixels, each of the plurality of pixels including:
an organic light emitting diode;
a first transistor providing a driving current to operate the organic light emitting diode;
a second transistor including a gate electrode that receives a first scan signal, a first electrode that receives a data signal, and a second electrode electrically connected to the first electrode of the first transistor; and
a brightness boosting transistor that applies a second back bias voltage to the first transistor in response to a brightness boosting signal.

15. (Currently Amended) The display apparatus as claimed in claim 12, wherein each of the plurality of pixels further includes a color accuracy enhancement transistor that applies a first back bias voltage to the first transistor in response to a color accuracy enhancement signal.

19. (Currently Amended) The display apparatus as claimed in claim 16, further comprising a mode selector that provides a color accuracy enhancement signal to a 

9.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
10.	Claims 1-3, 5-9, 11-20 are considered to be allowable.
11.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a display apparatus, comprising:
a color accuracy enhancement transistor that applies a first back bias voltage to the first transistor in response to a color accuracy enhancement signal,

Claim 12: the prior art of record alone or in combination neither teaches nor makes obvious a display apparatus, comprising:
a brightness boosting transistor that applies a second back bias voltage to the first transistor in response to a brightness boosting signal,

Claim 16: the prior art of record alone or in combination neither teaches nor makes obvious a display apparatus, comprising:
a color accuracy enhancement transistor electrically connected to the back bias electrode; and
a brightness boosting transistor electrically connected to the back bias electrode.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819